Earl Warren: Number 371, Bessie Lasky and Jesse L. Lasky, Petitioners versus Commissioner of Internal Revenue. Mr. Ash.
Robert Ash: May it please the Court. In this case, we have a quite a change of pace from the preceding case. We have a simple one-issue case with the facts undisputed and there is no question of constitutionality involved. Our question is this. Does the Tax Court have the discretionary power inherent in trial courts to vacate its decisions out of time in order to accomplish justice or does the statute, which says that a Tax Court decision becomes final if appeal is not taken within three months deprive it of such power? This is a case of first impression and this Court has never before passed upon the question. The facts are very interesting and unusual. Lasky owned a contractual right to participate in the profits from the motion picture, the story of “Sergeant York”. In addition, he was employed by Warner Brothers to -- as a producer of motion pictures. He got into a dispute with Warner Brothers as to the amounts that were due under his participation contract. In order to avoid litigation, which would have jeopardized his employment, he sold his rights under the participation contract to United Artists for $805,000. The gain on this sale was reported as a long-term capital gain in the separate returns filed by Lasky and his wife. Upon audit, the petitioners -- upon audit, the petitioners' tax returns from 1943, the Commissioner determined that the -- each taxpayer owed deficiencies in tax in excess of $224,000. Lasky employed an outstanding law firm in Los Angeles to contest the deficiency. Appeal was taken to the Tax Court and the Court was -- and the case was tried in December of 1951. However, the law firm, which Lasky employed, did not actually try the case but associated another law firm which did try the case. The case obviously was a close and difficult one because the Tax Court judge took approximately two years and four months to promulgate the findings of fact and opinion. Now, they were promulgated on April the 8th, 1954. On the same date, the Tax Court entered its decisions based on the findings of fact and opinion and mailed copies to the first counsel of record. The decisions in some way were filed in the correspondence file of the case and not in the legal or pleading file and did not come to the attention of counsel. Now, it's important to know that under the practice of the Tax Court, they first issue findings of facts and opinions. Thereafter, they enter a decision in accordance with the findings of fact and opinion, which fixes the tax liability in dollars and that this is a separate and distinct document. An appeal was -- is taken from this decision in dollars and then the limitations runs from the date of the decision, and I say that it was the file -- that these decisions got into the file without counsel knowing about it. Upon receipt of the findings of fact and the opinion by Lasky's counsel, the conference was held in the office of counsel. Questions of appeal and other items were discussed. Lasky was advised that he had three months from the date of the decisions within which to appeal and that the decisions had not been received. The matter of course was a great concern to Lasky. So, from time to time, he inquired counsel about the status of his case. He was informed each time that the decisions had not been received, that he had nothing to worry about and that as soon as the decisions were received, there be a further conference to decide what actions should be taken. On the early part of August 1954, which was more than three months from the -- from -- from April 8, Congress for Lasky telephoned -- counsel for Lasky telephoned him and told him that going through the file on the case, he discovered the decisions that were dated April the 8th, 1954. That they were on letter size paper then placed in the Lasky file on the correspondence side instead of on the legal or pleading side that he had overlooked them, and he expressed regret at the situation. It was then that I got into the case. I felt that immediate action was necessary and know I knew little of the facts. Immediately, on August 24, 1954, I filed a motion for leave to file a motion to vacate the decision out of time, and the motion to vacate the decisions. In my motion, I stated that I filed a statement of facts for the later date. After I learned the facts, I filed a statement of the facts on October 18, 1954 and amended my motion asking for rehearing of the case on the merits. Well, this -- the Government's brief says that our motion for rehearing was an afterthought because that made until several months after the original findings of fact decision. Now, the truth is that as soon as I am running the facts, it was evident to me that Lasky had a meritorious case and the justice demanded a new trial. On December the 13th, 1954, Judge Harron of the Tax Court granted our motion and set the case for further hearing in January of 1955. The case was reheard in January. Four witnesses were heard. Three of these witnesses have not been witnesses in the original trial. Two were officers of the United Artists Corporation, which had made the purchase. One was an accountant who specializes in motion picture affairs and Mr. Lasky was recalled. We felt that we've made out a case on rehearing before Judge Harron. However, she -- although she made additional findings, she reached the same conclusion that she had reached at the first trial. We appealed to the Ninth Circuit. That Court dismissed the appeal on the ground that the Tax Court was not a court at all but was merely an administrative agency which had assumed the powers of a District Court. We take the position that although a Tax Court for purposes of housing keeping is designated as an independent agency in the executive branch of the Government, it is in fact a court. The Government in its brief, at page 16, admits that this is true. As a Court, we say that it has the inherent power of any trial court within its discretion to vacate decisions out of time. Now, the -- we have authority for this position in the Reo Motor case which is on all fours practically with our case. That case went all the way to this Court. After the decision became final, the taxpayer asked leave of the Tax Court to file a motion to vacate the decision. The reason was, the stipulation -- stipulation of facts upon which the Tax Court originally decided the case contained a mistake of fact which resulted in an omission from invested capital of over $2 million. The Tax Court denied the motion but the Sixth Circuit reversed. The reasoning of the Sixth Circuit is set forth at page 17 of our original brief. Another supporting case is a Fifth Circuit decision, the Buttgenbach case which was decided way back in 1933.
Speaker: What are the Circuits as to which there is a square conflict on this now?
Robert Ash: The -- the square conflict was with the Sixth and with the Fifth. Now, the -- also, you might say that there's a conflict with the Third Circuit in the Stern case, which we discussed at page 19 of our brief which gives an excellent explanation of why the Tax Court is a court under the modern decisions.
Felix Frankfurter: Well, that -- I'm always troubled when I have to decide and ask that question like that. What does that mean that it's a court? It certainly must be a -- the certain purposes of this Court, I mean in the sense that you can review its decision, but --
Robert Ash: Yes.
Felix Frankfurter: Must I answer yes or no to that question, Mr. Ash? (Voice Overlap)
Robert Ash: Well, I think this. I think that this Court can either hold that -- that the Tax Court is a -- is a court that has the inherent powers of a court and as I point out in my brief, he repeatedly approved the execution -- the assumption and -- of court powers by the Tax Court. Or you can -- you can also go the other way if -- if you wish and say -- and say that was (Voice Overlap).
Felix Frankfurter: Do I -- do I decide this thing without any statutory materials or without anything? Just whether -- whether a Tax Court is --
Robert Ash: You're doing it all --
Felix Frankfurter: -- (Voice Overlap) can set aside something that it thinks it's wrong?
Robert Ash: You're -- you're doing it all --
Felix Frankfurter: Is that an abstract to that, the question?
Robert Ash: No, it isn't that abstract. I think there's ample authority for the position I'm taking. And for instance, this Court has consistently accepted the Tax Court as a Court in situations where it declared acts of Congress unconstitutional. Certainly, it had to be a court to do that where it's declared treasury regulations invalid. You've accepted the --- the Tax Court as a Court where they've applied rules of estoppel, of res judicata, estoppel by judgment of course, and so forth. And I -- it seems to me that if you would say or base your decisions on the fact that this Tax Court is not really a Court, you could cause all kinds of confusion in the administration of the taxing laws if -- if --
Felix Frankfurter: Well, it -- in a vital way, it isn't really a court in the sense of Article III.
Robert Ash: Well, that is true. It is --
Felix Frankfurter: All right. So that -- where do we look from there? Well, it's really -- a really not -- really yes, really no?
Robert Ash: Well, I -- I say, you -- you've accepted it as such, whether -- and -- and the courts have consistently accepted it as such. Over the years, let's say -- let's say it's been a growing thing of course in it, in a considerable length in my brief, I explained the history, the legislative and judicial history of the Court. Congress thinks the -- they have created a court. They repeated -- they have consistently so stated, the Committee Report so state and I don't think there's any doubt of what they believe that they have created a court.
William J. Brennan, Jr.: Well, if -- Mr. Ash, does your argument really come down to this, that even though the Internal Revenue Code uses language of finality as regards actions to the Tax Court?
Robert Ash: That's right.
William J. Brennan, Jr.: You're trying to persuade us that this is so much a Court that it has powers notwithstanding that congressional language to do the thing that you wanted them to do here?
Robert Ash: That's right and as I say, there's ample authority with the decisions of this Court --
William J. Brennan, Jr.: But that's the only significance of your argument that this is a Court?
Robert Ash: That -- that's the significance of my argument. That if it's a Court, it has that power.
Speaker: But even if it's a court, aren't you up against the same problem?
Robert Ash: Well, you -- you keep passing on cases up here where they used the -- the word. I have in mind your draft cases where the statute says that the decision of a draft board as to the classification of a draftee is final, but you have no difficulty here in the -- in holding otherwise. There -- there are certain rules of judicial interpretation that I think should apply to a situation like this. They're accepted rules and of course, the -- the modern rule which is merely a codification of the established rules of courts, as your Rules of Civil Procedure, Rule 60 (b) which provides that a Court can -- can set aside a final decision in the interest of justice because of the circumstances set forth in that rule. And --
William J. Brennan, Jr.: But you don't suggest that the federal civil rules obtained in the procedures before the Tax Court?
Robert Ash: No. The -- this -- the Rule of Civil Procedure by their very words apply to United States District Courts, but I say they are a codification that's accepted and established rules and they're in accordance with the modern trend. The Courts are going to have justice synonymous with law.
William J. Brennan, Jr.: But when the Congress said that in the case of the Tax Court, certain things shall be final. It didn't add an exemption or qualification like Rule 60 (b), did it?
Robert Ash: No, it did not. And it didn't in the draft board case. It didn't -- and -- and you have lots and lots of other cases up here in a similar situation. I have in mind the -- the California Eastern Lines case which was a case on appeal from the Tax Court because the Tax Court has a power to handle renegotiation cases. And the statute specifically provides that such cases shall not be reviewed or redetermined by any court or agency. The Tax Court decided that a particular contract was not a renegotiable contract. Appeal was taken to the Court of Appeals for the District of Columbia. They dismissed for lack of jurisdiction and this Court reversed. We've had lots and lots of -- of cases that float around this problem but don't hit it exactly, one of them -- another one -- a case of this Court is the Industrial Edition Association against Commissioner, decided in 1945. In that case, a taxpayer filed no return. It lost before the Tax Court an appeal to the Sixth Circuit, but under the statute, it should have appealed to the Court of Appeals for the District Court of Columbia. Now, more than three months after the date of the Tax Court decision, the party stipulated that the Sixth Circuit could hear the case. Then the Government made a motion to dismiss and the Sixth Circuit granted that motion. This Court reversed. The -- and say there have been numerous, numerous other -- other cases on the same subject to the powers of Court. Now, we have the -- have before this Court a bankruptcy case in 1937, the Wayne United Gas Company case where this Court held that a bankruptcy court may set aside an order dismissing a petition and rehear the case after the time for appeal had expired. I quote that and rely on it of course in my brief. The -- in deciding the case, the Court said, "We think this Court -- the Court had power for good reason to revise its judgments upon reasonable application, seasonable application and before rights it vested on the faith of this -- of its action.” The courts of law and equity have that power. And certainly, there's no more need of finality in a tax case than there is in a bankruptcy case because the rights of third parties are not involved in any of these tax cases. All the -- this Court has had some cases before it involving your power to grant the petitions for rehearing in Tax Court cases. The one that -- the latest one, the one the Government relies on principally is the Simpson case. Now, the statute says that this decision shall become final upon the denial of certiorari.But you say, you don't -- that is what it means. It means, according to the majority of the Court, it becomes final upon 25 days after the denial of certiorari. When Mr. Justice Douglas -- well, Mr. Justice Murphy nothing, Mr. Justice Rutledge, concurring was the opinion that that rule -- that decision arose out of your rule making power and that you have the power at all, they had it for the whole term and then -- then they could have vacated and set aside the decision at anytime during the -- the term. There, I would say there have been other cases of a similar nature were courts are involved. Hill against Hawes came up here in 1944. There, a judgment was entered by the District Court to the District of Columbia, but the Clerk failed to notify the parties. After the appeal time had expired, the District Court ordered a new -- entered a new judgment and directed the Clerk to notify the parties. The Court of Appeals for the District of Columbia dismissed. However, this Court reversed, saying that the judgment was under the control of the Court during the term.
Hugo L. Black: Which case was that?
Robert Ash: Hill against Hawes, 320 U.S.520.
Felix Frankfurter: As a Tax Court term?
Robert Ash: The Tax Court does not have terms.
Felix Frankfurter: Does the Tax Court unlike other federal courts, did it have terms and that they have been abolished by --
Robert Ash: No, no, it's never had terms, Mr. Justice Frankfurter.
Felix Frankfurter: So that -- so that the limitations derived from statutory restrictions if they do unless it's all (Inaudible)
Robert Ash: Yes.
Felix Frankfurter: You have to go to the whole structure of the tax law at the time for review and manner of review, et cetera, et cetera, is that right?
Robert Ash: I would say that that's the general rule and yes, I have to admit that.
Felix Frankfurter: And -- and if you just go by the legislation here, you have tranced in, but you say that there's an inherent power in any court --
Robert Ash: That's right.
Felix Frankfurter: -- to relieve for injustice. This is a court U.A.D., is that it?
Robert Ash: Yes, sir. If you are going to -- if you're going to sit up here and say that this Court has the power to declare acts unconstitutional, treasury regulations invalid, and do other things that a court does, it seems to me that when it does us some good that we also ought to have it held to be a court.
Felix Frankfurter: And you say that it has power to declare it unconstitutional, what's that mean?
Robert Ash: Well, you have approved their action in holding acts unconstitutional.
Felix Frankfurter: That is we found it unconstitutional provision --
Robert Ash: They used it too.
Felix Frankfurter: -- and so did they, is that --
Robert Ash: So did they, that's right. That's right. But to put -- but I'm sure that this Court would say that an administrative agency would have no power to even pass such a question. Now, I -- another D.C. case or a District of Columbia case that did not come here that I cite in the reply brief is the Turbeville case where -- which pretty much like this one, where an attorney filed -- failed to file an answer because the complaint become -- became mixed with another file. And the Court of Appeals for the District held that was excusable neglect under Rule 60, the Rules of Civil Procedure. They -- of course the -- the books are filled with cases on it where the rights of individuals or litigants will be protected if due to some oversight of counsel, their rights taken away from them. Yesterday, upon an old case in 10 Wallace, United Sates against Vigil, V-I-G-I-L where an appeal was not timely taken due according to a wording of the Court, be in attention of the United States Attorney and that this Court found a way to -- to help. But now, I -- I mentioned the -- the California case, the Ninth Circuit has recently accepted jurisdiction and a excess profit tax relief case in Helms Bakery Company which I cite in my brief, despite the fact that Section 732 of the Internal Revenue Code says that the -- this relief provision shall not be reviewed by any other court or agency. However, the Court -- the Ninth Circuit argued that the findings were not in -- the conclusions were not in accordance with the evidentiary findings of the -- of the Tax Court and remand it. Now, the -- now, the other remark I have is that the -- the Government's brief says that this -- in these cases that the tax cannot be assessed until the Tax Court become -- decision becomes final. That certainly is not true in all cases and in his appeal, if you lose in the Tax Court, the Commissioner can -- can assess the tax and does assess it unless you file upon before you file your appeal. The statement I have in the brief carefully trace the history of the Tax Court. I think, it is a -- is a -- it's construed by both Congress and the courts as being in fact a court and I think it should be given the power of a court and if it isn't recognized that it has the power of a court, it can cause all kinds of confusion in the administration of the tax laws.
Earl Warren: Mr. Elman.
Philip Elman: Mr. Chief Justice, may it please the Court. On the facts, I should like to clarify one point that may perhaps not be clear. As Mr. Ash pointed out, this case was decided by the Tax Court in favor of the Commissioner against the taxpayers. The Tax Court on April 8, 1954 entered an opinion, findings of fact and a formal decision to that effect. The Clerk of the Tax Court sent copies of all three of those documents by registered mail to counsel for the taxpayers. In case of the opinion, the findings of the fact that was mailed, they were mailed out on April 8th in a case of the formal decision that was mailed out the following day, on the 9th. The -- the taxpayer's lawyers in Los Angeles received copies of the opinion, findings of fact deciding the case against them. On April 14th, they held a conference attended by Mr. Lasky and by all of taxpayer's lawyers at which they considered what their next step should be, whether they should take an appeal, whether they should attempt to compromise the case. At that conference, Mr. Lasky was informed by his lawyers that he -- that there would be a period of three months from the date of the entry of the formal decision within which the petition for review to a Court of Appeals and that he would be kept informed. The case arises because it appears that the formal decision which was pro forma entry merely restating the Tax Court's decision. The copy of the Tax Court's formal decision, although was sent by the Clerk of the Tax Court, although was sent by registered mail, and although counsel for taxpayers knew that it was forthcoming that it was the established practice of the Tax Court to enter such decisions almost immediately thereafter. It's a matter -- a few minutes to prepare such an order. The Court will find it in the record pages 92 and 93. Although that was the situation, the copy of that decision apparently was misplaced in the files of the law firm representing Mr. Lasky. And no inquiry was made of the Clerk of the Tax Court as to what happened in the case until July 20th, 1954 which was three months and 12 days after the opinion and findings of facts were entered and three months and 12 days after the decision was entered and 12 days after the three months period for appeal had expired. So that the first -- first inquiry addressed to the Tax Court as to the -- as in this case from counsel for the taxpayers came after, the -- the period for petitioning for review has expired and after under the clear expressed terms of Section 1140 (a) of the Internal Revenue Code 1939, which is set out in our brief on page 52. After it had become final and the position of the Government is that under the statute, the decision of the Tax Court, whether it be considered Article III Court or a non-Article III Court or some other kind of court is immaterial because even if they were even if this is considered an Article III court which of course it isn't. But even if it were an Article III Court, Congress of course could make provision as it has in the -- in the Rules of Civil Procedure for the District Court. Congress can make provision as to when a decision becomes final and beyond the point of -- of reconsideration. And --
Speaker: Can I ask you a question? Am I correct in understanding that at the April conference, Mr. Lasky and his lawyers, they knew that they had lost the case, that they didn't have the pro forma entry of the order, entered on the opinion, is that it?
Philip Elman: According to the affidavits of the taxpayer's counsel, they did not know at that time that there was in their office, the files of their office at that time, a copy of the Tax Court's formal decision. They knew -- they have the opinion.
Speaker: They have the opinion --
Philip Elman: They have the opinion, which concludes on page 92 of the record. The respondent said to the Commissioner, “The respondent's determination is sustained. Decisions will be entered for the respondent.” That was served on him the date that it was entered, April 8. They received it sometime between April 8th and April 14th when this conference was held, so they knew they lost the case. And they also knew that under the statute, under Section 1142 on page 54 that there was -- there was a period provided for review of three months. The time for review runs from the date the decision is rendered, not from the date it's received by counsel. Section 1117 (c), on page 51, is -- is perfectly specific on that. That the decision of the Tax Court shall be held to be rendered upon the date that an order specifying the amount of the deficiency is entered in the records of the Tax Court Now, in this case, there was no need for any computation, where -- where they -- whether there's a need for computation, that sometimes takes a little longer. Here, the Commissioner's determination was sustained. All that was needed was a -- a dictation of a short order of decision. Judge Harron in the record in this case states what the practice of a Tax Court is in its respect. She stated that she was at a loss to understand the failure of any -- the counsel for taxpayers to raise any question about this until after the three-month period had expired. And -- and Mr. Ash frankly and candidly stated he too could not understand what the explanation for that was, that this was a case were papers have been lost --
William J. Brennan, Jr.: Mr. Elman, is 1113 at page 50 the only provision for service of their copy of decision?
Philip Elman: Yes, sir, it's the only provision in the -- in the statute (Voice Overlap) --
William J. Brennan, Jr.: And that merely says that it shall be noticed. It doesn't say that it shall be -- that -- that it shall be supplied.
Philip Elman: No, sir, and there's no -- there's -- there's no provision in the statute or in Tax Court's rules which is comparable to the provision of Rules of Civil Procedure, making it a duty of the -- of the Clerk to send a copy of the judgment to the party. The -- as a matter of fact is that it is done and --
William J. Brennan, Jr.: It was done here?
Philip Elman: It was done here. And there was no -- this is not a case where a losing party discovers for the first time after the period for appeal has ran that he has lost the case. In this case, they knew almost immediately after the Tax Court's opinion and decision were entered, but -- but the cause was lost.
William J. Brennan, Jr.: Did you say that there was some evidence that experienced practitioners in this field go find out for themselves?
Philip Elman: Well, that was all fully developed in the record in this case at the hearing --
William J. Brennan, Jr.: I didn't read the record. What was the --
Philip Elman: And -- and it is the -- it is the practice familiar to all lawyers who have anything to do with the Tax Court that the decisions in such a case are entered almost simultaneously, usually the very same day. And Mr. Ash stated that he had been handling the case. He would have been down there a few days to find out why he had received the copy of the decision. Now, we think that Section 1140 in the context of the -- of all the provisions of the Code dealing with procedures, administration, collection of taxes that that provision provides a cutoff day, as the Tax Court decisions beyond which the power of -- of the Court, the Tax Court or of the court of review expires. That once -- once the decision of the Tax Court has become final as defined in the statute, it -- it's no longer subject to reconsideration, except possibly where there is an exceptional or extraordinary circumstances like fraud under no such circumstances he alleged have found here. Now, that statute was considered by this Court in two cases, the Northern Coal Company case in 1934 and the Simpson case in 1944 in 321 U.S. And the Court's decisions in those cases except the construction that we placed upon the statute of the Ninth Circuit in this case placed upon the statute, namely, that when one of the events specified by the statute has occurred to make a decision final, it no longer becomes -- no longer is subject to the process of correction or reexamination that might otherwise exist. In the Northern Coal Company case, the Court -- this Court had affirmed a Circuit Court of Appeals decision sustaining a Board of Tax Appeal decision against the Commissioner. It had affirmed it by an equally divided Court. Petition for rehearing was filed in this Court. It was denied a mandate issue. Under Section 1140 (b) (3), that tax -- that Board of Tax Appeal decision was final. Then thereafter, but during the very same term of court, this Court decided another case involving the same issue in favor of the Government. And the Government thereupon filed a petition for rehearing on the ground that the prior affirmance by an equally divided court should not stand. Now, it has become clear that the lower court decision was erroneous and so on. And this Court denied rehearing and entered a per curiam order of opinion stating that in view of the authoritative and explicit requirement of the statute, rehearing could not be had. Now, the same --
Hugo L. Black: Which case was that?
Philip Elman: That's Helvering against Northern Coal Company in 293 U.S.191 Now, to the same effect, construing the same provision is the case of R.Simpson and Co.against. Commissioner, 321 U.S.225 decided in 1944. There, a petition -- there, the taxpayer had filed a petition for certiorari, which was denied. And thereafter, in the same term of court, a conflict of decision developed. The Court -- the taxpayer then filed a motion for leave to file a petition for rehearing out of time. That motion was granted. The order denying certiorari was vacated and certiorari was granted. However, the Court in its order granting rehearing of certiorari requested counsel to -- to discuss the question of its jurisdiction to grant rehearing in view of Section 1140 of the statute and in view of the case of Helvering against Northern Coal Company. In that, the case was argued. The Court entered a decision, opinion by Mr. Justice Jackson holding that since the denial of certiorari had become final by reason of the expiration of a 25-day period to file a petition for rehearing. Even though it was in the same term of court and even though this Court has on occasion granted untimely petitions for rehearing where because of subsequent development of a conflict subsequently or some other reason indicating the need for further review. Notwithstanding that, in cases originating in the Tax Court, once there was a denial of certiorari, the decision was final. And -- and it was held in the Simpson case that this Court had no jurisdiction to grant rehearing. Now, the Court -- that -- those two cases clearly drew a distinction between cases coming here from the Tax Court and cases coming here from other courts and that the reason for the distinction is the statute. Congress by putting these finality provisions in the Internal Revenue Code with respect to the Tax Court decisions has treated those cases differently from other cases and that -- and that -- that provision for finality has to be respected, whether you call it Tax Court, a court or an agency.It isn't quite immaterial. Now, there's an argument that there is -- there are inherent powers of -- of court to set aside decisions where good cause exists and that inherent power still resides in the Tax Court notwithstanding the statute. We don't see how that argument can be made in the face of the decision to the Simpson and the Northern Coal Company case -- cases. But in all events, even if -- even if there were no statute, even if this -- this case had come from a District Court, certainly, there is no absolute discretion that exists in the District Court to set aside a judgment which has become final by reason of the expiration time for review for any reason whatsoever at any time that there isn't such a completely open-ended judgment even in a District Court. Now, this -- the -- the so-called inherent power of the Court is accompanied by a limitation, which has been established for many years, which was reaffirmed in the very case upon which Mr. Ash relies, the Wayne Gas Company case in 300 U.S. Because in that case, the Court held and it was merely restating what had previously have been held many times. That rehearing could not be granted for the purpose of extending the time for appeal, so that if there was something in the way of fraud or -- or some fundamental character of error initiating the judgment itself, that was one situation. But where the only reason for granting the rehearing was to enter a fresh judgment to start the time for appeal, running all over again after it had expired that it -- that in any case where that was done, the appeal has to be dismissed. And the Ninth Circuit in this case, we think directly found that that's exactly what happened. Through this unfortunate error, the -- the time for appeal had run. The judgment of the Tax Court have become final and the Tax Court, that of feelings of sympathy perhaps entered a fresh judgment which had the effect of -- always -- always hope would have the effect of starting the time for appeal running all over again. Now, on -- on the question of --
Speaker: Do you contend that that was done by the Tax Court for the purpose of giving a right of appeal?
Philip Elman: I -- I think that that's the only inference really that one can draw from the record. If -- if Your Honor will read through the proceedings following the motion to vacate, you will -- you will find no suggestion at all that there was any newly discovered evidence that previously could not have been presented or that there was fraud or that there was a -- that there was anything new in the situation. The only thing that was new occurred after the judgment and that namely, that the lawyers had not filed a petition for review within the three months required by statute. That was the only new factor in this situation and we -- we think that the decision in the Wayne Company case shows that the -- that the District Court had -- had undertaken to grant rehearing for that reason. It would not start the period for -- to appeal running all over again. But in any event, our basic proposition is that here, we have a statute which makes it unnecessary for the Court to consider any questions of -- of the inherent power to reopen. Congress has -- has dealt with the -- with this question of finality and my new meticulous detail, if Your Honors will examine Section 1140, you will find that it covers every conceivable contingency that it can develop in the litigation of a Tax Court case. If a petition for review isn't filed, that the petition for review is filed, if the Court of Appeals reverses or it modifies or affirms, if certiorari is denied, every possible disposition of the case on appeal is dealt with and every -- as well as the disposition of the case, there's no appeal was taken. Now, the reason why Congress did that was set out in the Senate Committee Report which the Court relied on and the Simpson case in which we quote on page 24 of -- of our brief that reported by -- you may read it. It's quite short, refers to Section 1005 of the Revenue Act of 1926 which is Section 1140 decision I'll quote, it says, "In as much as the statute of limitations upon assessments and suits for collection, both of which are suspended during review of the Commissioner's determination, commences it to run upon the day upon which the Board's decision becomes final. It is of utmost importance that this time be specified as accurately as possible. In some instances, in order to achieve this result, the usual rules of law applicable in court procedure must be changed. For example, the power of the Court of Review to recall its mandate is made to expire 30 days from the date of the issuance of the mandate.” Now, that latter situation was the one with Your Honors had in the Northern Coal Company case. The mandate of the Court had issued 30 days or after it expired under the statute, even though that this Court's affirmance was erroneous as a matter of law. The Court was powerless to change it. And -- and we -- we believe that the fact that a particular taxpayer may -- may have some justifiable feelings of -- in this case, a hardship was done. Nevertheless, the fact remains that this is a statute of limitations case. The petition for certiorari is filed in this Court on the 91st day. The Court has no jurisdiction to grant it, no matter how meritorious it is, that as to tax cases, Congress has -- has provided a system of collections in which the statute of limitation is important. It's provided for suspension of that statute during tax court proceedings. The statute begins to run from -- again, from the day the Tax Court decision becomes final. And that if -- if that -- if the statute were to be disregarded in a particular case because it might be considered that the result is a hard one, I would -- I would point out that the principle of finality does not merely benefit the Government. Its administration of -- of the tax law and a disposition of thousands of tax claims involving billions of dollars. It's not merely of a concern to the Government. It's a -- it's concern to taxpayers generally that if -- if the Government were free to reopen the Tax Court decision or to ask that it be reopened after it became final because papers were lost or because new -- new evidence could be presented to show respect --
Felix Frankfurter: A more astute new counsel.
Philip Elman: I beg your pardon?
Felix Frankfurter: A more astute new counsel?
Philip Elman: A more astute counsel or for any other reason of that sort. I -- we think that the -- that the taxpayers cries would be long and loud and with good reason.
Earl Warren: Mr. Ash.
Robert Ash: I'd like to answer Mr. Justice Harlan's questions. The decision of the Tax Court is equivalent to judgment in ordinary court, sometimes are entered promptly, sometimes it's quite a question of many months if there has to be a computation under the Tax Court's Rule 50. I must admit that in the case where a single issue was decided in favor of the Government or in favor of either party that ordinarily it wouldn't take long to get the decision. But there -- it frequently happens if they're not issued immediately as counsel would indicate. Now, the statement was made that the inference was that this -- possibly, the decision was vacated to give a new trial. The fact is that this a close and difficult case on the merits. As I stated, it took Ms. Harron two years and four months to decide it. We made a good showing to her as to what we have proved if we have a rehearing. We put on competent witnesses who proved good important facts and -- and no doubt in the world about the sincerity of the Tax Court in -- in granting the rehearing and their effort to get the right answer. Also, I think it's -- if I haven't already emphasized here, this Lasky who is 76 years old through no fault of his own, finds himself with a staggering deficiency with his tax with his property all subjected to tax lien and will take everything he owns if he loses this case in the Court. We think that -- that this Court under its decisions could give him the right of appeal. It certainly should have that vital appeal to try out the case on its merits -- on his merits.